Citation Nr: 1036934	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  99-15 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 
1953 and from June 1956 to October 1957.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 1998 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for further action by the originating 
agency in December 2000, August 2004, April 2006, and June 2007.  
The case has been returned to the Board for further appellate 
action.
  
The issue on appeal was previously characterized as entitlement 
to service connection for PTSD.  The Court of Appeals for 
Veterans Claims (Court) has held that a claim for service 
connection for a psychiatric disability encompasses all 
psychiatric symptomatology, regardless of how that symptomatology 
is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
light of Clemons, the issue in the instant appeal is properly 
understood as a claim for service connection for a psychiatric 
disability to include PTSD and generalized anxiety disorder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, does not 
have PTSD as a result of an in-service stressor for which there 
is credible supporting evidence, and has not reported an in-
service stressor that is consistent with the with the places, 
types, and circumstances of his service. 

2.  An acquired psychiatric disorder, diagnosed as generalized 
anxiety disorder, is etiologically related to active duty 
service.  





CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009); 38 C.F.R. § 3.304(f) (effective July 
12, 2010).

2.  An acquired psychiatric disorder, diagnosed as generalized 
anxiety disorder, was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for an 
acquired psychiatric disorder, to include PTSD and generalized 
anxiety disorder.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Turning first to the Veteran's contentions regarding PTSD, 
service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) 
(DSM IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor occurred 
(unless the evidence shows that the Veteran engaged in combat and 
the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) 
(2009).

Effective July 12, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 12, 2010 but have not been decided by the Board as of 
July 12, 2010.  Thus, they apply to the Veteran's claim.
The Veteran was diagnosed with PTSD during a February 1998 VA 
psychiatric examination based on reported stressors related to 
his service in Korea.  Therefore,  the determinative issue in 
this case with respect to the PTSD is whether the evidence 
establishes the occurrence of the claimed in-service stressors.  
The Veteran has not reported his own personal participation in 
combat, rather his stressor is related to fear of hostile 
military activity observed during service in Korea in 1952.  
Under the revised provisions of 38 C.F.R. § 3.304(f)(3), in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, his lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  

The Veteran asserts that he has PTSD as a result of witnessing 
combat during approximately three months of service in Korea in 
1952.  He contends that he served in Korea as a sentry and a cook 
while on temporary duty (TDY), and during that time he was 
assigned to a radio relay unit (RRU) of the 5th Army located 
about 10 to 25 miles from the city of Seoul.  He further asserts 
that the 5th Army RRU was under almost constant attack, was 
overrun, and he saw (otherwise unidentified) soldiers and/or 
airmen killed at close range due to hostile fire and as a result 
of extreme cold weather conditions.  The Veteran has also 
contended that he was awarded the Bronze Star. 

The Board finds the Veteran's stressor cannot be verified under 
the amended version of 38 C.F.R. § 3.304(f)(3) as his claimed 
stressor is not consistent with the places, type, and 
circumstances of his service.  Specifically, the evidence of 
record does not establish that the Veteran was present in Korea 
at anytime in 1952, and therefore his reports of fear of hostile 
military activity at that time are not consistent with his 
verified service.  

The Veteran's Form DD-214 does contain some evidence indicating 
that the Veteran served in Korea at some point during his periods 
of active duty service.  He was in receipt of the Korean Service 
Medal and the United Nations Service Medal, and had 3 months and 
17 days of unspecified foreign service.  However, while the 
Veteran has also consistently stated that he was issued the 
Bronze Star Medal as a result of his Korean service, his DD-214 
does not indicate such an award was received.  Additionally, 
attempts to verify the Veteran's receipt of the Bronze Star Medal 
with the National Records Personnel Center (NPRC), National 
Archives, Department of the Air Force Historical Research Agency, 
and Air Force Personnel Center have all been negative.  

The record also does not establish that the Veteran or any 
members of his unit were deployed to Korea in 1952.  The Veteran 
enlisted in active duty service in February 1952 and served with 
the 811th Food Service Squadron.  From April to July 1952, he was 
enrolled in Food Service School at Camp Gordon in Georgia.  A 
November 1999 response from the United States Army Center For 
Research of Unit Records (USACRUR) (now U.S. Army and Joint 
Services Records Research Center (JSRRC)) confirms that the 811th 
Food Service Squadron was stationed at Turner Air Force Base in 
Albany, Georgia from July to September 1952.  Morning reports 
from the 811th Food Service Squadron also establish that the unit 
continued to serve at Turner Air Force Base through November 
1952.  While some personnel attached to the 811th Food Service 
Squadron were sent on TDY for three months, they travelled to 
Japan and were attached to the 31st Escort-Fighter Wing.  July 
2003 and April 2004 responses from the NPRC also verify that the 
Veteran's unit was stateside in Albany, Georgia from September to 
the end of November 1952.  

Thus, while the Veteran may have served in Korea at some point 
during his periods of active duty, the evidence of record clearly 
establishes that his unit was not in Korea at any time in 1952.  
The Veteran's stressor throughout the claims period has been 
consistently reported as related to his service in Korea in 1952 
and fear of hostile military activity at that specific time.  
While the February 1998 VA examiner may have confirmed that the 
claimed stressor was adequate to support a diagnosis of PTSD and 
was the cause of the Veteran's symptoms, the reported stressor is 
not consistent with the place, type, and circumstances of the 
Veteran's service.  Therefore, the Veteran's lay testimony alone 
is not sufficient to establish the occurrence of the claimed in-
service stressor.

The Veteran has not alleged his own participation in combat, 
rather his stressor has been reported as fear of combat and 
witnessing the deaths of his comrades due to hostile fire and 
cold weather conditions.  As the evidence does not establish that 
the Veteran "engage[d] in combat with the enemy," the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). 

As discussed above, the record does not verify that the Veteran 
was present in Korea at anytime during 1952.  Accordingly, it 
does not substantiate the Veteran's reports that he witnessed the 
deaths of his fellow servicemen at that time.  While the 
Veteran's wife has provided May 1993 and August 1998 lay 
statements linking the Veteran's current psychiatric symptoms to 
his experiences in the Korean War, she did not marry the Veteran 
until 1959 and has no first-hand knowledge with respect to the 
Veteran's claimed stressor.  Therefore, her lay statements do not 
serve to verify the Veteran's reported stressors. 

In short, the record contains no service records or other 
corroborative evidence which substantiates the Veteran's claimed 
stressors.  As a necessary element of service connection for PTSD 
has not been established, service connection is not warranted for 
this disability.  

With respect to the Veteran's contentions regarding generalized 
anxiety disorder, the Board does find that a grant of service 
connection is warranted for this disability.  Available service 
treatment record document that the Veteran was found to be 
"nervous" in September 1956 and an undated dental treatment 
record notes a history of hospitalization for nervousness and a 
history of extreme nervous attacks.  The Veteran was also 
diagnosed with generalized anxiety disorder by the February 1998 
VA examiner.  The record therefore establishes the first two 
elements of service connection-a current disability and in-
service injury.  

The evidence of record also establishes the presence of a nexus 
between the Veteran's generalized anxiety disorder and active 
duty service.  The Veteran was hospitalized in November 1960, 
only three years after his discharge from the military, for 
pneumothorax and was noted to have a history of a nervous 
disorder.  At that time, he was diagnosed with a conversion 
reaction.  Lay statements from the Veteran's wife also document 
the presence of psychiatric problems dating from the 1950s.  
While these statements could not serve to verify the Veteran's 
reported in-service stressors, the Veteran's wife is certainly 
competent to describe the length and type of the Veteran's 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Finally, in June 2010, a Staff Psychiatrist at the Jack C. 
Montgomery VA Medical Center (VAMC) provided a medical expert 
opinion in support of the claim, finding that the Veteran's 
generalized anxiety disorder at least as likely as not had its 
onset during active duty service.

As all three elements of service connection have been met, 
service connection for an acquired psychiatric disorder, 
diagnosed as generalized anxiety disorder, is warranted. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

Regarding the claim for entitlement to service connection for 
generalized anxiety disorder, further development with regard to 
VA's duties to notify and assist would serve no useful purpose in 
light of the favorable determination contained herein.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

With respect to the claim for PTSD, notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran 
in January 2003 and April 2006 letters.  The Veteran also 
received notice regarding the disability-rating and effective-
date elements of the claim in the April 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The 
current appeal for service connection originates from a rating 
decision that was decided and appealed prior to the enactment of 
the current § 5103(a) requirements in 2000.  In Pelegrini, the 
Court acknowledged that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial decision, the RO did not 
err in not providing such notice.  Rather, the Veteran has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  As noted above, the 
Veteran was provided with notice letters in January 2003 and 
April 2006 that met the requirements of the VCAA.  Therefore, he 
was "provided the content-complying notice to which he [was] 
entitled." Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by the 
Veteran, including service treatment records and private medical 
records.  With respect to the service records, the claims folder 
only contains some records from the Veteran's second period of 
active duty.  Responses from the NPRC dated September 2004, 
August 2006, February 2008, and December 2009 all indicate that 
the Veteran's complete service treatment and personnel records 
are not available due to destruction during a fire at the NPRC, 
in St. Louis, Missouri, in July 1973.  The Board is aware that in 
such situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-of-
the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Where service treatment records are missing, VA also has a duty 
to search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Because of the 
unavailability of service records the Board's multiple remand 
decisions have ordered that certain evidentiary development 
should be completed, including verification of the Veteran's 
combat service in Korea in 1952 and his receipt of the Bronze 
Star medal.  The record currently contains copies of the 
historical reports for the 811th Air Base Group, the higher 
headquarters for the Veteran's unit, the 811th Food Service 
Squadron, provided in November 1999 by USACRUR.  In addition, 
available copies of the 811th Food Service Squadron's Morning 
Reports from July to December 1952 were received in September 
2005 from the NPRC.  Attempts have also been made to verify the 
Veteran's combat service and receipt of the Bronze Star medal 
with the NPRC, National Archives, Air Force Historical Research 
Agency, and Air Force Personnel Center, but all responded that 
verification was not possible.  The US Army Human Resources 
Command was also contacted in October and November 2009, but no 
response was received to the requests for verification.  The 
Veteran was notified of VA's attempts to verify his combat 
service and Bronze Star in October and November 2009 letters, and 
was asked to provide any additional information or records that 
could be of assistance.  No response to these letters was 
received. 

The Board finds that VA has complied with the duty to assist, to 
include the heightened obligation created when service records 
are unavailable, and with the Board's remand instructions.  
Numerous service departments have been contacted in an attempt to 
verify the Veteran's reported combat service and receipt of the 
Bronze Star medal, and there is no indication that further 
attempts would be successful.  Additionally, the Board notes that 
the Veteran was provided a proper VA examination in response to 
his claim in February 1998.  Although the Veteran's 
representative argued in the March 2010 written brief that an 
additional VA examination should be provided as service records 
are not available, as discussed above, the central issue with 
respect to the claim for PTSD is whether the Veteran's reported 
stressors have been verified.  There is no reasonable possibility 
that an additional VA examination would result in evidence to 
substantiate this aspect of the Veteran's claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as generalized anxiety disorder, is granted.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


